DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed August 6, 2020.
	Claims 1-20 are pending.  Claims 1 and 11 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on August 17, 2020.  This IDS has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it contains a phrase that can be implied (i.e. “Disclosed in some examples”).  Furthermore, the abstract exceeds the range of 50 to 150 word in length.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 11-12, 15 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8, 10-12 and 14 of U.S. Patent No. 10,755,793. Although the claims at issue are not identical, they are not patentably distinct from each other because: application claims 1-2 are anticipated by 10,755,793 claims 2-3.  Claim 3 is anticipated by 10,755,793 claim 8.  Claims 5-8 are anticipated by 10,755,793 claims 6, 5, 4 and 7, respectively.  Claims 11-12 are anticipated by 10,755,793 claims 10-11.  Claims 15 and 17 are anticipated by 10,755,793 claims 14 and 12, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reusswig et al. (U.S. 2017/0076811; hereinafter “Reusswig”).
Regarding independent claim 1, Reusswig discloses a NAND memory device (Figs. 1A-4) comprising:
a memory controller (Figs. 1A-1B and 2: Controller);
a memory (Figs. 1A-1B and 2: Non-Volatile Memory), the memory storing instructions, which when executed (see page 2, par. 0020) by the memory controller (Figs. 1A-1B and 2: Controller), cause the memory controller to perform operation comprising:
a read counter (see page , par. 0018),
a first group of pages of NAND memory cells (Fig. 4: for example WL2-WL_d1), the first group of pages from a pool of pages of NAND cells (Fig. 4: 300), and
an indicator page of NAND memory cells that serves as a read disturb indicator page, the indicator page comprising NAND memory cells (read disturb will be determined using the row of proxy memory cells, see Abstract).

For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 2, Reusswig discloses the limitations with respect to claim 1.
As discussed above, Reusswig’s NAND memory device is substantially identical in structure to the claimed “NAND memory device,” where the differences reside only in the remaining limitations relating to function and properties of “receiving a read request for a first page in the first group of pages, and responsive to receiving the read request: 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 3, Reuswig discloses wherein the test voltage is a passthrough voltage (see page 4, par. 0042).
Regarding claim 4, Reusswig discloses the limitations with respect to claim 1.
As discussed above, Reusswig’s NAND memory device is substantially identical in structure to the claimed “NAND memory device,” where the differences reside only in the remaining limitations relating to function and properties of “the operations of scanning pages in the first group of pages to determine whether any of those pages have read-disturb errors comprises reading values stored in each page of the first group of pages and determining for each page, whether a number of bits that are in error for that page exceeds a threshold.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Reusswig discloses wherein the indicator page is configured as Single Level Cells (SLC) or Multi-Level Cells (MLC) and the first group of pages is configured as Triple Level Cells (TLC) (the memory cells couple to read proxy word line are of single-level memory and the row of selected memory cells or “first page” can be triple level cells or multi-level cells in addition of the single-level cells, see page 5, par. 0058).
Regarding claim 6, Reusswig discloses the limitations with respect to claim 1.
As discussed above, Reusswig’s NAND memory device is substantially identical in structure to the claimed “NAND memory device,” where the differences reside only in the remaining limitations relating to function and properties of “the operations further comprises responsive to determining that the indicator page of NAND memory cells does not indicate the read disturb error, refraining from scanning pages in the first group of pages.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 7, Reusswig discloses the limitations with respect to claim 1.

For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 8, Reusswig discloses wherein the indicator page is in a same block as the first group of pages (non-volatile memory 300, see page 5, par. 0058; see also Fig. 4).
Regarding claim 10, Reusswig discloses wherein the read counter is for a superblock (Fig. 4: 300 can be labeled as “superblock”) and wherein the first group of pages is less than a superblock (Fig. 4: the group of WL2-WL_d1 is less than 300).
Allowable Subject Matter
Claims 9, 13-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 9, there is no teaching or suggestion in the prior art of record to provide the recited a second read counter for a second group of pages of NAND memory cells is above a second threshold, the second group of pages from the pool of pages of NAND cells, the second group of pages comprising NAND memory cells configured to store a first number of bits, responsive to determining that the second read counter is above the second threshold, determining whether a second indicator page of NAND memory cells that serves as a read disturb indicator page for the second group of pages indicates a read disturb error, the second indicator page comprising NAND memory cells configured to store a third number of bits, the first number of bits greater than both the second number of bits and the third number of bits, the third number of bits greater than the second number of bits, the second indicator page storing host data during its use as an indicator page; and responsive to determining that the second indicator page of NAND memory cells indicates the read disturb error, scanning pages in the second group of pages to determine whether any of those pages have read-disturb errors; and wherein a number of pages in the first group of pages is greater than a number of pages in the second group of pages.
With respect to claim 13, there is no teaching or suggestion in the prior art of record to provide the recited test voltage is a passthrough voltage.
With respect to claim 14, there is no teaching or suggestion in the prior art of record to provide the recited step of scanning pages in the first group of pages to determine whether any of those pages have read-disturb errors comprises reading values stored in each page of the first group of pages and determining for each page, whether a number of bits that are in error for that page exceeds a threshold.
With respect to claim 16, there is no teaching or suggestion in the prior art of record to provide the recited steps of determining whether a second read counter for a second group of pages of NAND memory cells is above the threshold, the second group of pages from the pool of pages of NAND cells, Docket No. 303.G23US243 Client Ref. No. 2017-0632.01/USthe second group of pages comprising NAND memory cells configured to store the first number of bits; responsive to determining that the second read counter is above the threshold, determining whether a second indicator page of NAND memory cells that serves as a read disturb indicator page for the second group of pages indicates a read disturb error, the second indicator page comprising NAND memory cells configured to store the second number of bits, the second indicator page storing host data during its use as an indicator page; and responsive to determining that the second indicator page of NAND memory cells does not indicate the read disturb error, refraining from scanning pages in the second group of pages to determine whether any of those pages have read-disturb errors.
With respect to claim 18, there is no teaching or suggestion in the prior art of record to provide the recited indicator page is in a same block as the first group of pages.
With respect to claim 19, there is no teaching or suggestion in the prior art of record to provide the recited steps of determining whether a second read counter for a 
Regarding claim 20, there is no teaching or suggestion in the prior art of record to provide the recited read counter is for a superblock and wherein the first group of pages is less than a superblock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825